﻿
 I congratulate you on your election as President of the General Assembly at its forty-fourth session.  Your wide experience and diplomatic skills will no doubt be very valuable to us in our efforts to attain fruitful results in this session. The world today is a better place than it was last year, and it is changing rapidly. New challenges seem to emerge every day: old ones acquire new dimensions. Some conflicts continue to fester; but others, fortunately, are on the brink of peaceful solution.
So, on balance, we can look to the future with optimism but not with complacency. Much remains to be done, and we are increasingly looking to the UN for assistance. It is against this background that he general assembly will have to address a number of international issues, including regional conflicts still in need of solution, the environmental challenge, the promotion of human rights, the debts problem, drugs and terrorism. 
 Speaking here I am particularly happy to note that the positive trend towards multilateralism continues. A growing number of member states avail themselves of the UN machinery in trying to solve regional and international conflicts. In Southern Africa the UN is playing a crucial role in Namibia's long overdue transition to independence. In Central America the UN is assuming ever more tasks. In other areas of conflict, such as Cyprus, Iraq-Iran and Western Sahara, the UN continues its steady efforts towards peaceful solutions. 
We welcome the fact that more and more Member States realize the urgent need to make it possible for the Organization to fulfil the role originally foreseen in the Charter by its founders.
Full respect for the principle of universality is one important prerequisite, if the United Nations is fully to play this role. But it is also important to improve the practical application of the United Nations machinery, especially to make better use of the peace-keeping operations.
Denmark remains a staunch supporter of the United Nations peace-keeping operations, as evidenced by our participation in most of them. Most recently Denmark placed a contingent at the disposal of the United Nations Transition Assistance Group in Namibia (UNTAG).
It is regrettable that the problems affecting the financing of peace-keeping activities - most notably the United Nations forces in Cyprus and Lebanon – have not been solved. Member States must recognize their collective responsibility for the financing of this essential work and demonstrate political will to meet their obligations.
United Nations peace-keeping operations should be carried out effectively and with flexibility. They must be of a temporary nature and they must support political efforts aimed at achieving a final peaceful solution to the conflict in question. They must not become guardians of an unacceptable political status quo.
Denmark will evaluate its contributions - present and future - to the peace-keeping operations on the basis of these factors: financing and effectiveness.
But a solution must also be found to the financial problems of the United Nations in general. The United Nations can play a strong and effective role in meeting the global challenges of the 1990s only if the financial problems of the Organization are solved, it is encouraging that the financial situation has improved this year. But a durable solution requires that all Member states pay promptly and in full.
With regard to the international situation much has been achieved in the relations between East and West over the past few years. We have seen a continuation of high-level meetings between the United States and the Soviet Union and a general intensification of the dialogue over the East-West divide.  
More important, this positive develop seems to be acquiring a momentum of its own. I hope and trust that after having taken the most difficult first steps, we can now reach out for still more. We attentively follow the encouraging endeavours for change in the Soviet Union, Poland and Hungary, The reforms under way in these countries increase Prospects of intensified international collaboration in all spheres: in multilateral forums as well as in bilateral contacts.
Denmark whole-heartedly welcomes this development. We are prepared to take on our share, nationally as well as in cooperation with other Western countries, to support and further encourage the reform process. We will do this through an intensified political dialogue and through a significant expansion of economic and commercial co-operation. We are faced with an historic development. We must all seize the opportunity to help bring about positive change, both for individual citizens and for the general situation in Europe in this context I wish to highlight one particular event: the successful conclusion of the follow-up feting of the Conference on Security and Co-operation in Europe (CSCE) in Vienna. Its concluding document provides a basis for important steps forward within all the areas covered. One of the most important results of the Vienna meeting is the prominent position now occupied by the human dimension in the CSCE process.
I am convinced that the decision to convene a conference on this important aspect will prove to be a wise one. The Conference had a promising start in Paris this summer; and I very much hope that the meeting in Copenhagen next year will result in further progress to the benefit of East-West relations.
Recent developments in the arms control and disarmament field have also been quite promising, prospects for real breakthroughs seem brighter now than ever before. The negotiations on conventional forces in Vienna came off to a good start. Although we do not underestimate the problems still ahead, we remain optimistic that an agreement on conventional armed forces in Europe can be worked out in the near future. 
Disarmament, however, is not the prerogative of the super-Powers - or of the European countries. Disarmament and the building of greater confidence and security is needed in all parts of the world. All Member States bear a responsibility. The United Nations can play a very important role in promoting disarmament world wide. However, if we wish the Organization to fulfil its role. Member States must act accordingly.
Next year the Fourth Review Conference on the non-proliferation Treaty (NOT) will take place. The existence of a strong non-proliferation system has contributed to maintaining international peace and security during the last 20 years. This has been to the benefit of all countries - including those which have not yet signed the NOT. And the time has come for those countries, to acknowledge their responsibility and to join the Treaty.

Negotiations over the last years on chemical weapons give rise to the hope that an agreement on a global ban can soon be concluded. All parties must participate whole-heartedly and constructively in these negotiations. We must not get lost in technical details but continue to keep the political goal of a global ban before us.
And now, let me turn just briefly to some of the regional conflicts, in the Middle East the more constructive policy of the Palestine Liberation Organization (PIO) presented at last year's session of the General Assembly has brought new momentum to the peace process.
However, the prevailing atmosphere of violence and the devastating mutual mistrust still represent serious obstacles to the establishment of security for all States and justice for all peoples in the area. The tragic situation in the occupied territories clearly demonstrates the need for all parties to exercise the utmost restraint. Confidence-building may be a slow and sometimes painful process requiring intensive efforts and courage, but it is necessary.
Concrete steps must also be taken to get the peace process off the ground. The suggestion to hold elections in the territories occupied by Israel could bring the peace process forward if the elections are conducted under circumstances and guarantees acceptable to the Palestinians. The repressive measures taken by the occupying authorities in violation of international law must cease. Not only would such a step alleviate a serious humanitarian problem, it would also serve to reduce the atmosphere of mistrust. 
The tragic situation in Lebanon has recently deteriorated beyond the most Pessimistic predictions, it is our common responsibility to do our utmost to contribute to securing the independence, sovereignty, unity and territorial integrity of Lebanon. But the most urgent task is to ensure a stable and lasting cessation of hostilities and to attend to the basic needs of the Lebanese people on humanitarian grounds and impartially. We applaud and support the efforts of the Arab League to this end.
Denmark deeply regrets that the international conference on Cambodia, in Paris, did not succeed in reaching an agreement on a lasting solution. We hope that all parties will show restraint, and we urge that all avenues be utilized to allow the people of Cambodia to exercise their right to self-determination and also to re-establish Cambodia as an independent, sovereign, neutral and non-aligned State.
In southern Africa we have been greatly encouraged by the progress towards independence in Namibia through democratic and free elections. THIS historical development is not least a result of the tenacious AND dedicated efforts of the Secretary-General and his Special Representative as well as the presence of the United Nations Transition Assistance Group (UNTAG) in Namibia.
It is the firm hope of the Danish Government that the elections will lead to the formation of democratic institutions in Namibia in accordance with Security Council resolution 435 (1978). We look forward to welcoming a free and independent Namibia as a member of the international community next year. In sharp contrast to the developments in Namibia, the abhorrent system of apartheid in South Africa has continued without significant changes. Many South Africans are still imprisoned for their political beliefs and activities. The state of emergency has this summer, once again, been prolonged. And the South African regime continues its flagrant violations of fundamental human rights. There is now - maybe more than ever - a crucial need for a national dialogue between all groups in South Africa.
After the elections on 6 September we look to the new President to implement the urgently needed fundamental changes. Apartheid must be dismantled. We urge the new President to show wisdom and courage and to realize that nothing short of the total abolition of apartheid will meet the aspirations of the black majority. Until this goal has been reached the world community must continue to apply pressure, including economic sanctions, on the South African Government.
One of the most urgent challenges facing mankind today is probably the global environmental problems. A proper response to the environmental challenges is of Paramount importance for development and for the survival of humanity. Our planet should not be regarded as an inheritance from past generations, but rather as a treasure held in trust for future generations.
Scientists have clearly and convincingly demonstrated the threats to our environment posed by the depletion of the ozone layer, the greenhouse effect and other forms of environmental degradation, including deforestation and desertification. 
The world economic summit in July 1989 called for a determined and concerted international response to the environmental challenge. And for the early adoption world-wide of policies based on sustainable development. It was furthermore stated that environmental protection is integral to issues such as trade, development, energy, transport, agriculture and economic planning. Environmental issues will become an integral part of the economic decision-making process both at national and at international levels.

Many of the processes already under way will be integrated in the preparations for the United Nations Conference on Environment and Development in 1992. It is imperative that the Conference both define the sources of environmental degradation and underdevelopment and agree on concrete actions to deal with the major environmental issues.
Participating Governments must make political commitments to act individually and together to restore the global environment. The transfer of appropriate technology and additional financial resources to the poorer developing countries will be essential if those countries are to participate actively in this global effort.
As a follow-up to the recommendations in the Environmental Perspective and in the Brundtland report, Denmark has adopted a comprehensive national action plan and a specific action plan for development co-operation.
In meeting the environment challenge we must not lose sight of other basic problems facing the developing countries in particular. The debt problem is among the most prominent. During the past year new steps have been taken to deal with that issue. the IMF and the WB have approved support for the reduction of private debt and service of highly indebted middle-income countries. These decisions constitute an important development. 
The success of the arrangements depends to a large extent on the willingness of commercial banks to agree to significant debt reduction and, in many cases to provide new money as well. This would be in their own interest as well as in the interest of the indebted developing countries. It is recognised that severely indebted low-income countries need concessional debt relief. We welcome the implementation of the Paris Club concessional rescheduling terms agree at the Toronto summit.  
We also welcome the decision of several creditor countries, including two of the largest ones, to waive the official debt of low-income countries in sub-Saharan Africa. Finally, we note with satisfaction the decision of the WB to allocate $US 100 million of its net income to the support of debt reduction efforts in countries that receive only international development assistance. 
Solving the debt problem is important, but more aid of good quality is very much needed as well. Denmark, together with the other Nordic countries, has recently urged all donor countries to take certain concrete steps to achieve as soon as possible the United Nations objective of .7 per cent, an objective Denmark has already met, seven years ago, as we expect to reach the 1 per cent goal in 1992.
Promotion of human rights and fundamental freedoms without discrimination continues to be one of the basic obligations of the United Nations. Over the years the United Nations has developed a considerable number of conventions on human rights. Our main task today is to ensure their full implementation. All countries are unconditionally obliged to respect human rights in accordance with the Charter and the conventions to which they have freely acceded. Human rights are by nature universal. They should not be given different meanings or interpretations in various regions of the world. The global society has the right - even the duty - to see the individual and respect for his rights as a relevant concern.
Human rights take a natural and central place also in development co-operation. Each individual's possibilities of influencing his or her own situation have to be taken into account. Only then can we expect a development process to become truly sustainable - and humane. 
My Government sincerely believes that promotion of the democratisation process should become fully integrated into the development strategies of the coming years. I trust that international agencies for development assistance will also give due consideration to human rights issues. During this year we have witnessed a serious escalation in the illicit drug traffic. Still-more-sophisticated methods are being employed by the drug merchants, leaving States and the international community with no alternative but to combat this evil. The machinery is at hand to attack this global problem. The international community's response should be firm and coordinated, leaving our adversaries in no doubt that they will be apprehended, prosecuted and punished and, if necessary, extradited to a State where prosecution will take place. There must be no safe haven for drug terrorists. Every few months the world community continues to receive reports about new terrorist incidents. My Government urges the Assembly to stand united in its condemnation of these criminal acts wherever and by whomever committed and to encourage intensified international cooperation at all levels in this field.
It is not always easy to recognize the importance of international events as they unfold. Many factors are at play and the outcome of their interaction is often only appreciated years later. By now I think many would agree that we are entering a new era in international politics. People in many regions of the world are becoming more aware of their democratic rights. And many Governments are introducing domestic reforms to meet popular demand. Governments and individuals are becoming increasingly aware of the interdependence of the community of nations and hence of the need to find common solutions to our common global problems.
I am not saying that the future is without dangers. Regional conflicts - such as those in the Middle East and southern Africa - pose a threat not only to the peoples of those regions but to us all. But the general trend of positive change must be seized to tackle the problems before us. We must intensify our efforts to solve the various serious regional conflicts. We must encourage the trend towards democracy in many parts of the world and undertake all possible endeavours to promote and protect human rights. We must spare no effort to solve the economic Problems of the developing countries. We must pool our resources to eliminate poverty and illiteracy. We must accelerate the process of disarmament, not only in Europe but in all parts of the world. We must fight the scourges of terrorism and narcotic drugs. We must act swiftly - before it is too late - to save our environment for future generations. We must do all this - and much more.
When I consider the many positive developments since I spoke from this rostrum a year ago, I am optimistic about our possibilities for progress. But we must act together  and act now.
